Citation Nr: 1310452	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  99-09 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus.

3.  Entitlement to higher initial ratings for degenerative osteoarthritis of the lumbar spine with multiple levels of degenerative disc disease, rated 10 percent disabling from August 28, 1998 to September 18, 2007, 20 percent disabling from September 19, 2007 to January 13, 2008, and 40 percent disabling since January 14, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and F.E.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1962 and from January to October 1968. 

These matters initially came before the Board of Veterans' Appeals (Board) from April 1999, April 2003, and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Montgomery, Alabama.  

In the April 1999 decision, the RO denied entitlement to service connection for a bilateral eye disability. 

In the April 2003 decision, the RO granted service connection for degenerative osteoarthritis of the lumbar spine and assigned an initial disability rating of 10 percent, effective August 28, 1998. 

In the April 2006 decision, the RO denied entitlement to service connection for Type II diabetes mellitus. 

Jurisdiction over the Veteran's claims has remained with the RO in Montgomery, Alabama. 

The Veteran testified before the undersigned at an August 2001 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.  In November 2001 and July 2003, the Board remanded the issue of entitlement to service connection for a bilateral eye disability for further development. 

In February 2005, the Board remanded the issues of entitlement to service connection for a bilateral eye disability and entitlement to higher initial ratings for degenerative osteoarthritis of the lumbar spine for further development. 

In January 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder. 

In a May 2008 DRO decision, the DRO assigned a higher initial 20 percent rating for degenerative osteoarthritis of the lumbar spine, effective April 23, 2008. 

In August 2009, the Board:  granted the Veteran's petition to reopen the previously denied claim for service connection for diabetes mellitus, but denied the underlying service connection claim; denied entitlement to service connection for a bilateral eye disability; and denied entitlement to an initial rating higher than 10 percent for the period prior to September 18, 2007, granted a higher initial 20 percent rating for the period between September 19, 2007 and January 13, 2008, and granted a higher initial 40 percent rating from January 14, 2008, for degenerative osteoarthritis of the lumbar spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a September 2010 Joint Motion filed by counsel for the Veteran and the VA secretary.  The Joint Motion could be read as not seeking to disturb the part of the Board's decision that adjudicated the evaluation for the Veteran's back disability subsequent to September 18, 2007; however, Joint Motion does not clearly state that this is the case, and weighing against this interpretation is the fact that the Veteran submitted a notice of disagreement with the April 2010 rating decision that implemented the Board's decision.  Accordingly, the Board will consider entitlement to higher initial ratings for the back disability throughout the period since the effective date of service connection.

These matters were remanded by the Board in February 2011.  

The issues of whether new and material evidence has been received to reopen claims of service connection for hypertension, bilateral hearing loss, tinnitus, high cholesterol, and a stomach disability; entitlement to service connection for a lung disability; entitlement to service connection for headaches, claimed as due to service-connected degenerative osteoarthritis of the lumbar spine with multiple levels of degenerative disc disease; have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement higher initial ratings for a low back disability and total rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service or within one year of the Veteran's discharge from service and is not etiologically related to service. 

2.  Current dry eyes manifested as a result of in-service exposures.

3.  Cataracts/pseudoaphakia and pigmentary changes of the eyes are not related to service nor were such disabilities caused or permanently worsened by a service-connected disability. 

4.  Decreased visual acuity due to refractive error, to include presbyopia and hyperopia, is not a disability for the purposes of entitlement to VA compensation benefits.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during active service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Dry eyes were incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

3.  A disability of the eyes, other than dry eyes, was not incurred or aggravated during active duty service, nor is an eye disability, other than dry eyes, proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 4.9 (2008 & 2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in January 2002 and March 2006 pertaining to his service connection claims.  Collectively, these letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  Accordingly, no further development is required with respect to the duty to notify pertaining to his service connection claims.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a letter in July 2008. 

There was a timing deficiency in that the Veteran received notice on the Dingess elements after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as the claims are being denied, no effective date or rating is being set.  The delayed notice on these elements, therefore, does not deprive the Veteran of a meaningful opportunity to participate in the adjudication of the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). 

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  During hearings conducted in August 2001 and January 2008, the Veteran testified that he underwent treatment during service at the Malcolm Grove Hospital on Andrews Air Force Base in Maryland.  Multiple attempts have been made to retrieve records from this facility, and a January 2000 report of contact indicates that the RO was informed Malcolm Grove Hospital had no records for the Veteran.  Additionally, September 2001 and January 2002 responses from the National Personnel Records Center (NPRC) and the Naval Reserve Personnel Center indicated that no additional service records were available for the Veteran. 

The Veteran was also provided proper VA examinations in response to his claims of service connection for diabetes, an eye disability, and appeal for higher initial ratings for osteoarthritis of the lumbar spine, which will be discussed in detail below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 

As pertinent to the issues being decided here, the Joint Motion was premised on the parties agreement that the Board had not given sufficient reasons and bases for rejecting an April 2004 opinion that fluctuating eye sight in service may have been an indicator of the onset of diabetes mellitus in service.  The Board discusses this matter below, and has sought additional medical opinions that consider the April 2004 opinion and the theory advanced by its author.

The Board's February 2011 remand was for efforts to obtain records of private treatment reported by the Veteran, and to provide an examination to obtain an opinion as to the relationship between current diabetes mellitus and service.  The AOJ subsequently obtained the private treatment records.  It afforded the Veteran a VA examination in April 2011.  The examiner provided an opinion with regard to diabetes, but did not provide a rationale.  In October 2011, another examination and opinion was provided, but the examiner did not discuss some pertinent evidence and relied upon the absence of supporting clinical evidence as the sole basis for a negative opinion.  Cf. Dalton v. Nicholson, 21 Vet App 23 (2007).

Because of the deficiencies in the medical opinions, the Board sought an expert medical opinion through the Veterans Health Administration (VHA) to remedy the inadequacies.  See 38 C.F.R. § 20.901(a) (2012).  

A medical opinion is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When an examination is provided, the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Id. at 124-25.  Thus, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).   The VHA opinion discussed the Veteran's history, including his reports and other lay statements as well as prior examinations.  It was also supported by reasons based on an accurate record.  Hence, the VHA opinion cured the deficiencies in the prior examination.

Service connection

General Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection will also be conceded if a chronic disease is identified in service and at any time thereafter.  38 C.F.R. § 3.303(b) (2012).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


Diabetes Mellitus 

During his August 2001 and January 2008 hearings, the Veteran testified that he incurred diabetes mellitus during active duty service and was diagnosed as having that disease after undergoing glucose tolerance testing in 1968.  At that time, his diabetes was controlled with a restricted diet and he was not placed on diabetic medication until the mid-1990s. 

The Veteran has also submitted several statements from fellow servicemen and friends dated in 2004 and 2005 in support of his claim.  The statements describe how the Veteran's diabetes was diagnosed following glucose tolerance testing in 1968 and was controlled, at that time, with diet. 

Service treatment records are negative for any evidence of diabetes mellitus.  In fact, examination reports and laboratory tests, including sugar testing, during active duty and reserve service were consistently negative.  There is no clinical evidence that the Veteran underwent specific glucose tolerance testing in 1968, or that his glucose levels were found to be elevated at anytime during military service. 

The post-service evidence includes records of treatment from the Veteran's private physician.  Laboratory testing reports establish that the Veteran had negative glucose test results in March 1991, but had elevated glucose levels in October and November 1997. 

In a March 1999 letter the Veteran's private physician stated that the Veteran had been diagnosed with diabetes mellitus in 1996.  The physician noted that the Veteran was insulin resistant and was treated with medication, diet, and exercise. 

Upon VA examination in May 2002, the Veteran reported the onset of diabetes in 1968 with medication beginning in 1991 or 1992.  The VA examiner diagnosed diabetes mellitus with associated neuropathy in the upper and lower extremities and impotence.  After reviewing the Veteran's claims folder, the examiner noted that the Veteran's service records were negative for evidence that a glucose tolerance test had been performed.  He concluded that the Veteran's diabetes was not related to active duty service and was not incurred within a year from his discharge from service. 

In connection with a claim for entitlement to service connection for an eye disability, the Veteran was provided a VA examination in April 2004.  After noting that the Veteran's vision had fluctuated throughout his active duty and reserve service, the examiner opined that the Veteran had been developing diabetes and his variable vision was due to changing blood sugar levels.  He suspected that the Veteran had been diabetic during service, but had not been diagnosed. 

In December 2007, VA received a letter from another of the Veteran's private physicians.  The physician, Dr. Casals, wrote that the Veteran had been diagnosed as having diabetes mellitus in May 1968, based on his "old military records."  His disease was noted to have progressed and currently required treatment with medication.  

Dr. Casals submitted a second letter in October 2010 in which she reported that her "records" indicated that the Veteran had been diagnosed as having diabetes mellitus at age 27 (the Veteran was born in September 1941) based on an abnormal oral glucose tolerance test.  She added that was "thus possible that his fluctuating vision in the past were related to a lack of glycemic control years ago, specifically between 1959 to the 1980s."

The Veteran has essentially reported a continuity of symptomatology regarding diabetes mellitus by testifying that he was diagnosed with diabetes mellitus during active duty service that subsequently worsened after discharge and required treatment with medication beginning in the 1990s.  In addition, the record contains the opinion of the April 2004 VA examiner who suspected that the Veteran's fluctuating vision impairment during service was a result of non-diagnosed diabetes and changing blood sugar levels. 

The opinion of the April 2004 VA examiner is not very probative as it is speculative.  The April 2004 VA examiner merely stated that he "suspected" the Veteran's diabetes was the cause of his in-service vision impairment, but did not state his opinion with a necessary degree of specificity.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the joint motion pointed out, the VA physician did cite specific fluctuations in the Veteran's visual acuity during service, but did not elaborate as to why these fluctuations in the context of the Veteran's medical history may have been indicators of diabetes.  For instance, the physician did not discuss the normal glucose testing in 1991 or reports that diabetes was not identified until glucose testing in 1996.  As discussed below, the VHA opinion included specific reasons for concluding that vision fluctuations were not indicators of diabetes in service.

Similarly, the Board does not attach much probative weight to the December 2007 and October 2010 letters from Dr. Casals.  The first opinion was reportedly based on "military records," but there are no actual service treatment records showing positive glucose testing or diabetes.  The Veteran has been advised to submit any relevant evidence in his possession, but has not submitted any service records indicating diabetes and the service treatment records, which are reportedly complete, do not include a positive glucose test.  The second letter does not refer to "military records" but only to the doctor's records.  The changing statements and the fact that Dr. Casals did not consider the 1991 glucose test or report of diabetes being identified in 1996, all lessen the credibility and probative value of her conclusions.

While the May 2002 VA examiner provided an opinion against the claim, stating that the Veteran's diabetes is not related to active duty service and it did not manifest within a year of separation from service, this opinion is inadequate because it was primarily based on a lack of evidence of treatment for diabetes or diabetes-related symptoms in the Veteran's service treatment records and the examiner discounted, without explanation, the Veteran's reports of in-service hyperglycemia.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

An April 2011 VA examiner diagnosed diabetes without diabetic retinopathy and opined that his diabetes was not caused by or a result of military service.  Such opinion is entitled to limited probative weight, however, as the examiner did not provide a rationale for the negative opinion.  Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448-9.  

In October 2011, the Veteran underwent a VA examination; the examiner noted review of the claims file.  After examination, the examiner stated that it was less likely than not that his diabetes mellitus was incurred in or caused by military service.  The examiner noted that there was no documentation in his medical records that he had diabetes prior to 1996, nor did the Veteran provide any documentation at that time he was diagnosed prior to 1996.  Thus, the examiner concluded that the Veteran's diabetes mellitus was more likely than not diagnosed many years after his active military service.  

In an addendum opinion, the examiner noted specifically that the service treatment records and claims file were reviewed.  The examiner noted being unable to locate any documentation of a diagnosis of or treatment for diabetes in his service treatment records.  It was noted that there was no documentation noted in a 1995 examination conducted by the Veteran's cardiologist, Dr. M.  The examiner acknowledged the March 1999 letter which noted that the Veteran was diagnosed with diabetes mellitus in 1996.  The examiner stated that there was no evidence of record which would change the prior opinion and reiterated that it was "more likely than not that his diabetes mellitus was diagnosed many years after his active military service."  

This opinion is of limited probative value, because the examiner did not comment on the opinions that fluctuating vision in service might have been an indication of fluctuating blood sugar levels, and relied on the absence of supporting clinical records.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In October 2012, a VHA physician noted review of all the claims folders, to include service treatment records.  The examiner noted the Veteran's assertion that he was diagnosed as having diabetes in 1968 during service after having abnormal glucose tolerance test which is supported by his fellow serviceman.  The examiner; however, did not find any objective evidence that indicated he had diabetes at that time.  The examiner did not see any blood test for abnormal blood sugar.  His urine studies during that time did not show presence of sugar.  

Noteworthy to the examiner was a Report of Medical History completely by the Veteran and signed by him in September 1969 and September 1979.  In these documents, he denied the presence of sugar/albumin in urine, weight changes, eye trouble, and frequent urination.  He also denied any illness or injury other than noted, and denied ever being treated by a physician, clinic, or other practitioner in the last 5 years.  There was no mention of diabetes by the Veteran in these documents.  

The examiner opined that it was less likely that the reported fluctuating vision in service was an indicator of presence of diabetes mellitus.  The examiner did not agree with the April 2004 VA eye examiner's opinion.  The Veteran mentioned that he was being treated with diet, which indicated that his blood sugar was not very high and would have been unlikely to cause changes in his vision.  His urine studies did not reflect sugar in urine.  The examiner found no indicators of diabetes mellitus in service.  The examiner also noted Dr. Casals' statement that the Veteran was diagnosed with diabetes in 1968 based on old military records.  The VHA examiner, however, did not see any records indicating the presence of diabetes during service.  The examiner concluded that the Veteran's diabetes was less likely the result of any disease or injury in service.  

The October 2012 VA examiner opined that the Veteran's diabetes was not related to active duty service.  The examiner noted that the Veteran's diabetes mellitus was diagnosed many years after separation from service, in or about 1996.  Thus, it is also clear that the examiner believed that diabetes mellitus manifested within a year of separation from active service.  The examiners' opinion was rendered after review of the Veteran's complete claims folder, including the Veteran's testimony and lay reports, and was based on information included in the active and reserve service treatment records and consideration of the Veteran's statements.  

The October 2012 opinion is the most probative medical evidence; it accounted for all relevant evidence and was supported by a rationale based on medical knowledge and the record.



As detailed hereinabove, also weighing against the Veteran's claim is the March 1999 letter from his private physician.  In this letter, the Veteran's doctor stated that the Veteran was diagnosed with diabetes mellitus in 1996.  There was no indication that the Veteran had reported a prior history of diabetes or abnormal glucose levels, and the Veteran was noted to have no eye complications associated with diabetes. 

Furthermore, laboratory tests from 1991 establish that the Veteran had normal glucose levels more than 20 years after his second period of active duty service.  In fact, the earliest medical evidence of diabetes dates from the Veteran's 1996 diagnosis from his private physician, 28 years after discharge. 

Although the Veteran and his friends are competent to report the Veteran's symptoms and that he underwent glucose testing during service, these lay statements must be weighed against the Veteran's service records which are entirely negative for evidence of diabetes or glucose tolerance testing in 1968; and the fact that the Veteran reported no pertinent history at the time of his separation from service; or apparently at the time of the 1991 testing or 1996 diagnosis.  Moreover, laboratory tests from 1959 to 1978, conducted in association with the Veteran's active and reserve service, were consistently negative regarding sugar, and the Veteran never reported a history of diabetes or glucose intolerance during such testing.  

The Board finds the statements offered during service to be more credible, then statements offered many years after separation from service.  Moreover, such statements that diabetes mellitus manifested during service are in contradiction with the medical evidence which reflects that diabetes mellitus was diagnosed in 1996.  In short, the statements of the Veteran and service acquaintances are not consistent with the contemporaneous record and are not deemed credible.

The most probative evidence weighs against the claim of service connection; therefore, reasonable doubt does not arise and the claim must be denied. 38 U.S.C.A. § 5107(b). 

Eye Disability 

The Veteran's contentions regarding his claim of service connection for an eye disability are two-fold.  First, he contends that his current vision impairment is secondary to diabetes mellitus; second, he states that he incurred injury to his eyes during active duty service that aggravated pre-existing myopia.  Specifically, the Veteran has consistently reported and testified that grit and dust from the flight deck was blown into his eyes while serving aboard an aircraft carrier. 

Myopia, corrected by glasses, was noted on the Veteran's October 1959 enlistment examination report.  Other service records establish that the Veteran was treated for an eye lesion in October 1961 and was found to have difficulty refracting his eyes in March 1962.  The August 1962 separation examination report noted defective distant vision, corrected by lenses, while the October 1968 separation examination report was negative for abnormalities.  Similarly, examination reports dated throughout the Veteran's active and reserve service periods to September 1978 noted defective vision corrected by glasses.  The Veteran never reported incurring an injury to his eyes during these examinations, and his service records are negative for an eye injury. 

Post-service treatment records from the Montgomery VAMC show that the Veteran underwent treatment for conjunctivitis in May 1999, that had resolved by June 1999. 

A VA examination was provided to the Veteran in May 2002.  He denied any eye pain, incapacitation, vision problems, or current ophthalmologic treatment.  Upon examination, the Veteran had uncorrected vision in the right and left eyes of 20/60, corrected to 20/20.  The examiner also noted that the Veteran had been examined at the VAMC several months prior to the VA examination without any serious adverse findings, and his eyeglasses were satisfactory.  Ametropia and senile cataracts in both eyes were diagnosed. 

The Veteran underwent a second VA eye examination in April 2004.  Following visual acuity and other tests, the examiner noted that it was quite clear that the Veteran was now seeing better than he did while on active duty and in the reserves.  The examiner also observed that the Veteran's vision had fluctuated during service, and these changes were attributed to the Veteran's diabetes. 

The Veteran's current cataracts were also associated with diabetes mellitus.  The examiner concluded that the Veteran had no major changes in his vision from 1959 to the present, which indicated his diplopia was a congenital problem.  No residuals of any type of injury to the eyes were observed, aside from peripheral pigmentation that could indicate some trauma was incurred to the eye at some point in the Veteran's life.  It was highly unlikely that the Veteran's current condition was related to his military service. 

Following an eye examination at the VAMC in November 2004, the Veteran was diagnosed with occasional ocular hypertension, cataracts, and posterior vitreous detachment.  He asked the examiner if there was a way he could qualify for disability compensation based on an eye problem.  The Veteran's responses to testing were described as unreliable due to his excessive false negative and error rate. 

The Veteran underwent a VA eye examination in January 2009.  He reported that after his eyes were injured during service, he was hospitalized for treatment and began wearing glasses.  After reviewing the claims folders and examining the Veteran, the examiner diagnosed the refractive error as congenital and concluded that the Veteran's pigmentary changes were not due to trauma, but were instead most likely caused by diabetes.  The examiner also determined that the Veteran's reported history was unreliable, as his story seemed to change throughout the claims period, and his service treatment records refuted his provided history.  Finally, the examiner found that the Veteran's cataracts were due to aging and were unrelated to active duty service. 

In correspondence dated in August 2010, S.D.O., M.D., stated that the Veteran was seen for severe dry eye syndrome and cataracts in both eyes.  The Veteran informed Dr. S.D.O. that he had chemical exposure to his eyes and non-skid blown into his eyes while serving in the Navy in 1961 as a board aircraft carrier.  He felt this caused his cataracts.  Dr. S.D.O. explained to the Veteran that his dry eye syndrome could have possibly been related to the chemical exposure but it did not cause the cataracts.  Dr. S.D.O. stated that the Veteran has cataracts in both eyes but they are age-related.  His vision should improve with surgery and he should have a full recovery.  

In April 2011, the Veteran underwent a VA eye examination.  Upon examination, the examiner diagnosed cataracts stating that this condition was less likely than not caused by or resulted from military service, most likely caused by normal age ranges.  The examiner also diagnosed dry eye syndrome stating that this condition was at least as likely as not to have been caused by or resulted from military service and chemical exposure to non-skid, and that diabetes may be a contributing factor as well.  

In October 2011, the Veteran underwent another VA eye examination.  The examiner noted that the Veteran had a history of jet prop wash to his eyes and claim that his cataracts were caused by this event.  The examiner stated a claims file review did not show any treatment for eye injury.  Further claims file review showed that a cataract surgeon stated that cataracts were age-related.  The examiner observed that the Veteran contended a dry eye condition was caused by his military service but claims file review showed no treatment for this condition while on active duty.  

Upon examination, the examiner diagnosed pseudoaphakia, dry eyes, presbyopia, and hyperopia.  The examiner stated that hyperopia and presbyopia were normal age and physiological changes to the eyes not caused by, or a result of, his military service.  The examiner stated that cataracts in each eye were normal age and physiological changes that could be exacerbated by diabetes due to the osmolartity changes within the lens causing water absorption and denaturation of lens proteins leading to lens opacities (cataracts) and were not caused by his military service.  Cataracts, however, were at least as likely as not to have either been caused or aggravated by his diabetes.  

The examiner explained that dry eye were a normal age and physiological change to the corneas that might be exacerbated by both diabetes and cataract surgery.  Further no corneal scarring or loss of corneal epithelium was observed.  Dry eye was not caused by or a result of or aggravated by diabetes due to changes in the quality and quantity of both tear production and the lipids/oils secreted by various glands/cells of the eyelids and conjunctiva that assist the aqueous portion of the tears to retard evaporation and maximize tear coverage.  Vision is corrected to better than 20/40 in each eye and no amount of aggravation is quantifiable.  

With respect to the Veteran's first contention, that his vision impairment is secondary to diabetes mellitus; as discussed above, service connection is not established for diabetes.  Therefore, service connection for an eye condition as secondary to diabetes is not possible.  38 C.F.R. § 3.310. 

The Veteran also contends that his claimed eye condition was caused by an injury incurred during active duty service when grit from the flight deck flew into his eyes.  The medical evidence of record establishes that he has been diagnosed with a refractive error, cataracts, pigmentary changes of the eyes, pseudoaphakia, dry eyes, presbyopia, and hyperopia.  In addition, while the service records do not document the Veteran's reported injury, he is competent to report that it occurred.  Resolving reasonable doubt in his favor, the Board finds that two of the three elements necessary for service connection-current disability and an in-service injury-are demonstrated. 

Regarding the Veteran's diagnosed refractive error, this condition s not a disease or injury within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9. Thus, service connection must be denied for this disability as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Turning to the Veteran's other diagnosed eye conditions, the Veteran has reported a continuity of symptomatology, as he testified during his August 2001 hearing that his in-service injury worsened his pre-existing vision problems and has continued to worsen his eyesight. 

The Board has determined that service connection is warranted for dry eyes.  As detailed, Dr. S.D.O. opined that the Veteran's dry eye syndrome could have possibly been related to chemical exposure in service, specifically non-skid.  The April 2011 VA examiner diagnosed dry eye syndrome stating that this condition was at least as likely as not to have been caused by or resulted from military service and chemical exposure to non-skid.  

The Board acknowledges that VA examiners have indicated other non-service related contributory causes to dry eye such as nonservice-connected diabetes mellitus, age, and cataract surgery.  However, in light of a finding of an in-service eye injury and the positive etiological opinions, the Board finds that the evidence is at least in equipoise that his dry eyes are due to exposures in service.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for dry eyes.

With regard to the remaining diagnoses - cataracts/pseudoaphakia, pigmentary changes of the eyes - the reports of continuing symptoms must be weighed against the medical evidence and the Veteran's contemporaneous statements, which are negative for any eye complaints or treatment in the post-service record until May 1999, more than 30 years after the Veteran's separation from active duty service.  In addition, the April 2004 VA examiner determined that the Veteran's vision had actually improved since his active duty service, and the credibility of the Veteran was cast into doubt by the reports of his unreliable responses on examination.  Therefore, the Board finds that the Veteran's statements regarding a continuity of symptomatology are outweighed by the medical evidence of record. 

The record contains no competent medical evidence of a nexus between these disabilities and the Veteran's active service.  The April 2004 VA examiner noted that the Veteran's pigmentary changes could indicate some trauma was incurred to the eye, but concluded that it was highly unlikely this condition was due to the Veteran's military service.  Similarly, the January 2009 VA examiner found that the Veteran's pigmentary changes were due to diabetes mellitus.  

There is no medical evidence that the Veteran's cataracts/pseudoaphakia are due to his in-service injury as Dr. S.D.O. and VA examiners have consistently attributed this condition to aging and diabetes. 

The Board has given consideration to the statements and testimony of the Veteran; while he is competent to attest to the symptomatology associated with his eyes, it would require medical expertise to say that any eye disability is due to exposures in his active service.  He is not shown to possess the requisite medical expertise.

The Board therefore concludes that while service connection is warranted for dry eyes, the evidence is against a nexus between the Veteran's claimed cataracts/pseudoaphakia, pigmentary changes of the eyes, and refractive error and his active duty service.  


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for dry eyes is granted.

Entitlement to service connection for an eye disability other than dry eye is denied. 


REMAND


The Veteran's most recent examination to evaluate the service connected back disability took place in January 2010.  The examiner did not have access to the claims folder.  Private treatment record obtained subsequent to the Board's last remand include reports of private treatment in 2009 showing that the Veteran remained wheel chair bound, and suggesting that this may have been related to his back disability.  These reports also indicate progressive back pain.  The VA examination report notes essentially normal neurologic findings in the lower extremities, but does not comment on the use of a wheel chair.  

In January 2010, Dr. L. Casals submitted a report of examination for housebound status or need for aid and attendance in which it was indicated that the Veteran had peripheral neuropathy related to his back disability and that this prevented him from performing many activities of daily living.  This report was decidedly different from that of the VA examiner.

In view of the fact that the VA examiner did not have access to the claims folder and the subsequently obtained evidence that the disability was significantly different from that reported on the VA examination further evaluation is needed.

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Entitlement to TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In its previous remand, the Board referred the issue of entitlement to TDIU for adjudication by the agency of original jurisdiction (AOJ).  In February 2011, the AOJ denied entitlement to TDIU, and the record does not indicate that the Veteran has submitted an specific notice of disagreement with this determination; however, under Rice, the question of entitlement to TDIU remains an element of the initial rating.

On the other hand, the Board cannot grant a TDIU in the first instance where the veteran fails to meet the percentage requirements specified in 38 C.F.R. § 4.16(a) (2012).  Instead the Board is required to remand the issue to the AOJ, so that it can be referred to VA's Director of Compensation and Pension for initial consideration on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b) (2012).

The United States Court of Appeals for Veterans Claims has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  At a VA examination in January 2010, the Veteran reported that he was unemployed because of his back disability, but the examiner did not provide an opinion as to whether the Veteran's back disability would preclude suitable gainful employment.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all treatment received for his service connected back disability or peripheral neuropathy or dry eyes since January 2010.  Then take the necessary steps to obtain records of the treatment.

2.  After obtaining any outstanding records, afford the Veteran a VA examination to evaluate all orthopedic and neurologic manifestations of his service connected low back disability.

The examiner should review the claims folder, including any relevant records stored in an electronic format.

The examiner should report the ranges of thoracolumbar spine motion in degrees, and report whether there is any additional limitation of motion due to pain, weakness, excess fatigability, or flare-ups.  Such additional limitation should be reported in terms of degrees of motion lost.

The examiner should also identify all neurologic manifestations of the low back disability.

The examiner should note whether there is neurologic impairment that is not associated with the low back disability and whether it is possible to disassociate the service connected from the non-service connected neurologic manifestations.

The examiner should specifically provide an opinion as to the reasons why the Veteran has required the use of a wheel chair and other assistive devices since the effective date of service connection, August 28, 1998.

The examiner should also provide a retrospective opinion as to the severity of the Veteran's back disability during the periods from August 28, 1998 to September 18, 2007; and from September 19, 2007 to January 13, 2008.

The examiner should provide reasons for these opinions.

3.  The Veteran should be afforded an examination to determine whether his service connected disability, at least as likely as not, precludes gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner should review the claims folder, including any relevant records stored in an electronic format.

The examiner should provide reasons for the opinion.  If the opinion is against the Veteran's claim, the examiner should provide examples of suitable employment that the Veteran would be able to maintain given his level of service connected disability and education and his occupational experience.

4.  The TDIU issue should then be referred to VA's Director of Compensation and Pension for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).

5.  If TDIU is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


